

115 HR 3401 IH: To amend chapter 301 of subtitle VI of title 49, United States Code, to update or provide new motor vehicle safety standards for highly automated vehicles, and for other purposes.
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3401IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Ms. Schakowsky (for herself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend chapter 301 of subtitle VI of title 49, United States Code, to update or provide new motor vehicle safety standards for highly automated vehicles, and for other purposes. 
1.Updated or new motor vehicle safety standards for highly automated vehicles 
(a)AmendmentChapter 301 of subtitle VI of title 49, United States Code, is amended by inserting after section 30128 the following new section:   30129.Updated or new motor vehicle safety standards for highly automated vehicles (a)Safety assessment certification (1)Final RuleNot later than 24 months after the date of the enactment of this section, the Secretary of Transportation shall issue a final rule requiring the submission of safety assessment certifications regarding how safety is being addressed by each entity developing a highly automated vehicle or an automated driving system. Such rule shall include— 
(A)a specification of which entities are required to submit such certifications; (B)a clear description of the relevant test results, data, and other contents required to be submitted by such entity, in order to demonstrate that such entity’s vehicles are likely to maintain safety, and function as intended and contain fail safe features, to be included in such certifications; and 
(C)a specification of the circumstances under which such certifications are required to be updated or resubmitted. (2)Interim requirementUntil the final rule issued under paragraph (1) takes effect, safety assessment letters shall be submitted to the National Highway Traffic Safety Administration as contemplated by the Federal Automated Vehicles Policy issued in September 2016, or any successor guidance issued on highly automated vehicles requiring a safety assessment letter. 
(3)Periodic review and updatingNot later than 5 years after the date on which the final rule is issued under paragraph (1), and not less frequently than every 5 years thereafter, the Secretary shall— (A)review such rule; and 
(B)update such rule if the Secretary considers it necessary. (4)Rules of construction (A)No conditions on deploymentNothing in this subsection may be construed to limit or affect the Secretary’s authority under any other provision of law. The Secretary may not condition deployment or testing of highly automated vehicles on review of safety assessment certifications.  
(B)No new authoritiesNo new authorities are granted to the Secretary under this section other than the promulgation of the rule pursuant to paragraph (1). (b)Review and researchTo accommodate the development and deployment of highly automated vehicles and to ensure the safety and security of highly automated vehicles and motor vehicles and others that will share the roads with highly automated vehicles, not later than 180 days after the date of the enactment of this section, the Secretary shall— 
(1)initiate or continue a review of the Federal motor vehicle safety standards in effect on such date of enactment; and (2)initiate or continue research regarding new Federal motor vehicle safety standards. 
(c)Rulemaking and safety priority plan 
(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall make available to the public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a rulemaking and safety priority plan, as necessary to accommodate the development and deployment of highly automated vehicles and to ensure the safety and security of highly automated vehicles and motor vehicles and others that will share the roads with highly automated vehicles, to—  (A)update the motor vehicle safety standards in effect on such date of enactment;  
(B)issue new motor vehicle safety standards; and (C)consider how objective ranges in performance standards could be used to test motor vehicle safety standards, which safety standards would be appropriate for such testing, and whether additional authority would facilitate such testing. 
(2)Inclusion of priorities 
(A)PrioritiesThe plan required by paragraph (1) shall detail the overall priorities of the National Highway Traffic Safety Administration for the 5 years following the issuance of the plan, including both priorities with respect to highly automated vehicles and priorities with respect to other safety initiatives of the Administration, in order to meet the Nation’s motor vehicle safety challenges.  (B)Identification of elements that may require standardsFor highly automated vehicles, the National Highway Traffic Safety Administration should identify elements that may require performance standards including human machine interface and sensors and actuators, and consider process and procedure standards for software and cybersecurity as necessary. 
(3)Periodic updatingThe plan required by paragraph (1) shall be updated every 2 years, or more frequently if the Secretary considers it necessary.  (d)Rulemaking proceedings on updated or new motor vehicle safety standards (1)In generalNot later than 18 months after the date of enactment of this section, the Secretary shall initiate the first rulemaking proceeding in accordance with the rulemaking and safety priority plan required by subsection (c). 
(2)Prioritization of subsequent proceedingsThe Secretary shall continue initiating rulemaking proceedings in accordance with such plan. The Secretary may change at any time those priorities to address matters the Secretary considers of greater priority. If the Secretary makes such a change, the Secretary shall complete an interim update of the priority plan, make such update available to the public, and submit such update to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. . (b)Clerical amendmentThe analysis for chapter 301 of subtitle VI of title 49, United States Code, is amended by inserting after the item relating to section 30128 the following new item: 
 
 
30129. Updated or new motor vehicle safety standards for highly automated vehicles..  
(c)DefinitionsSection 30102 of title 49, United States Code, is amended— (1)in subsection (a)— 
(A)by redesignating paragraphs (1) through (13) as paragraphs (2), (3), (4), (5), (8), (9), (10), (11), (12), (13), (15), (16), and (17), respectively; (B)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)automated driving system means the hardware and software that are collectively capable of performing the entire dynamic driving task on a sustained basis, regardless of whether such system is limited to a specific operational design domain.;  (C)by inserting after paragraph (5) (as so redesignated) the following: 
 
(6)dynamic driving task means all of the real time operational and tactical functions required to operate a vehicle in on-road traffic, excluding the strategic functions such as trip scheduling and selection of destinations and waypoints, and including— (A)lateral vehicle motion control via steering; 
(B)longitudinal vehicle motion control via acceleration and deceleration; (C)monitoring the driving environment via object and event detection, recognition, classification, and response preparation; 
(D)object and event response execution; (E)maneuver planning; and 
(F)enhancing conspicuity via lighting, signaling, and gesturing. (7)highly automated vehicle— 
(A)means a motor vehicle equipped with an automated driving system; and (B)does not include a commercial motor vehicle (as defined in section 31101).; and 
(D)by inserting after paragraph (13) (as so redesignated) the following:  (14)operational design domain means the specific conditions under which a given driving automation system or feature thereof is designed to function. ; and 
(2)by adding at the end the following:  (c)Revisions to certain definitions (1)If SAE International (or its successor organization) revises the definition of any of the terms defined in paragraph (1), (6), or (14) of subsection (a) in Recommended Practice Report J3016, it shall notify the Secretary of the revision. The Secretary shall publish a notice in the Federal Register to inform the public of the new definition unless, within 90 days after receiving notice of the new definition and after opening a period for public comment on the new definition, the Secretary notifies SAE International (or its successor organization) that the Secretary has determined that the new definition does not meet the need for motor vehicle safety, or is otherwise inconsistent with the purposes of this chapter. If the Secretary so notifies SAE International (or its successor organization), the existing definition in subsection (a) shall remain in effect.  
(2)If the Secretary does not reject a definition revised by SAE International (or its successor organization) as described in paragraph (1), the Secretary shall promptly make any conforming amendments to the regulations and standards of the Secretary that are necessary. The revised definition shall apply for purposes of this chapter. The requirements of section 553 of title 5 shall not apply to the making of any such conforming amendments. (3)Pursuant to section 553 of title 5, the Secretary may update any of the definitions in paragraph (1), (6), or (14) of subsection (a) if the Secretary determines that materially changed circumstances regarding highly automated vehicles have impacted motor vehicle safety such that the definitions need to be updated to reflect such circumstances.. 
2.Headlamps 
(a)Safety research initiativeNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall complete research into the development of updated motor vehicle safety standards or performance requirements for motor vehicle headlamps that would improve the performance of headlamps and improve overall safety. (b)Rulemaking or report (1)RulemakingAfter the completion of the research required by subsection (a), the Secretary shall initiate a rulemaking proceeding to revise the motor vehicle safety standards regarding headlamps if the Secretary determines that a revision of the standards meets the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code. 
(2)ReportIf the Secretary determines that a revision to the standard described in paragraph (1) does not meet the requirements and considerations set forth in such subsections, the Secretary shall submit a report describing the reasons for not revising the standard to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 